Exhibit 10.1

MERCURY GENERAL CORPORATION

SENIOR EXECUTIVE INCENTIVE BONUS PLAN

The Mercury General Corporation Senior Executive Incentive Bonus Plan (the
“Plan”) is designed to motivate and reward certain employees of Mercury General
Corporation, a Delaware corporation (the “Company”), and its Subsidiaries (as
defined below) to produce results that increase shareholder value and to
encourage individual and corporate performance that helps the Company achieve
both short and long-term corporate objectives. The Plan is designed to ensure
the Bonus Awards (as defined below) paid hereunder to Eligible Individuals (as
defined below) are deductible without limit under Section 162(m) of the Code (as
defined below) and the regulations and interpretations promulgated thereunder.

The Board of Directors of the Company (the “Board”) has adopted this Plan,
effective with respect to Bonus Awards for periods beginning on or after
January 1, 2013, subject to approval of the Plan by the shareholders of the
Company.

ARTICLE I.

Certain Definitions

SECTION 1.1 — Code. “Code” shall mean the Internal Revenue Code of 1986, as
amended.

SECTION 1.2 — Committee. “Committee” shall mean the Compensation Committee of
the Board, or such other committee as may be appointed by the Board consisting
solely of two or more Directors, each of whom qualifies as an “outside director”
for purposes of Section 162(m) of the Code.

SECTION 1.3 — Director. “Director” shall mean a member of the Board.

SECTION 1.4 — Eligible Individual. “Eligible Individual” shall mean any Vice
President or more senior officer of the Company or any Subsidiary.

SECTION 1.5 — Participant. “Participant” shall mean any Eligible Individual
selected by the Committee to receive a bonus award under the Plan.

SECTION 1.6 — Performance Period. “Performance Period” shall mean the period of
time specified by the Committee for which the achievement of a Performance Goal
(as defined below) shall be determined. The “Performance Period” with respect to
a Performance Goal may be a Plan Year, or one or more fiscal quarters of a Plan
Year.

SECTION 1.7 — Plan Year. A “Plan Year” shall be the fiscal year of the Company,
including the fiscal year ending December 31, 2013.

SECTION 1.8 — Subsidiary. “Subsidiary” shall mean any “subsidiary corporation,”
as defined in Section 424(f) of the Code, of the Company.



--------------------------------------------------------------------------------

ARTICLE II.

Bonus Awards

SECTION 2.1 — Participants; Bonus Awards. The Committee may, in its discretion,
grant bonus awards (each such award, a “Bonus Award”) under the Plan with regard
to any specified Performance Period to one or more of the Eligible Individuals.
At the time a Bonus Award is granted pursuant to this Section 2.1, the Committee
shall specify a bonus amount (“Bonus Amount”) to be paid upon the achievement of
the Performance Goals established in accordance Section 2.2, the amount of which
Bonus Award shall be subject to Section 2.4.

SECTION 2.2 — Performance Goals.

(a) For each Performance Period with regard to which one or more Eligible
Individuals is selected by the Committee to receive a Bonus Award under the
Plan, the Committee shall establish in writing one or more objectively
determinable performance goals (“Performance Goals”) for such Bonus Award, based
upon one or more of the following business criteria, any of which may be
measured either in absolute terms or as compared to any incremental increase or
as compared to the results of a peer group:

 

  •  

revenues;

 

  •  

sales;

 

  •  

cash flows;

 

  •  

earnings (including earnings before any one or more of the following:
(i) interest, (ii) taxes, (iii) depreciation, and (iv) amortization);

 

  •  

earnings (including earnings before any one or more of the following:
(i) interest, (ii) taxes, (iii) depreciation, and (iv) amortization) per share
of Common Stock;

 

  •  

operating income (including operating income before any one or more of the
following: (i) depreciation and (ii) amortization);

 

  •  

operating income (including operating income before any one or more of the
following: (i) depreciation and (ii) amortization) per share of Common Stock;

 

  •  

return on equity;

 

  •  

total shareholder return;

 

  •  

return on capital;

 

  •  

return on assets or net assets;

 

  •  

income or net income;

 

  •  

operating profit or net operating profit;

 

  •  

operating margin;

 

  •  

cost reductions or savings;

 

  •  

working capital;

 

  •  

market share;

 

  •  

underwriting income;

 

  •  

underwriting results;

 

  •  

investment results; and

 

  •  

fair market value per share of Common Stock.



--------------------------------------------------------------------------------

(b) With respect to any Bonus Award which the Committee determines should
constitute qualified performance-based compensation as described in
Section 162(m)(4)(C) of the Code and the Treasury Regulations thereunder, the
applicable Performance Goals specified pursuant to Section 2.2 (including any
adjustments specified pursuant to Section 2.3) shall be established in writing
no later than the ninetieth day following the commencement of the period of
service to which the Performance Goals relate; provided, however, that in no
event shall the Performance Goals be established after 25% of the period of
service (as scheduled in good faith at the time the Performance Goals are
established) has elapsed (the “Determination Date”). The achievement of any
Performance Goals established by the Committee shall be substantially uncertain
at the time such Performance Goals are established in writing.

(c) Depending on the business criteria used to establish such Performance Goals,
the Performance Goals may be expressed in terms of overall Company performance,
Subsidiary performance or the performance of a division or business unit of the
Company and/or the Subsidiaries. The Committee may, in its discretion, specify
different Performance Goals for each Bonus Award granted under the Plan. The
Committee shall, on or prior to the Determination Date, define in an objective
fashion the manner of determining whether and to what extent the specified
Performance Goal has been achieved for the Performance Period and the
objectively determinable formula or formulas for determining the Bonus Award
payable to a Participant as a result of such achievement.

SECTION 2.3 — Adjustments to Performance Components. For each Bonus Award
granted under the Plan, the Committee may, in its discretion, at the time of
grant, specify in the Bonus Award that one or more objectively determinable
adjustments shall be made to one or more of the Performance Goals established
under Section 2.2. Such adjustments may include or exclude one or more of the
following:

 

  •  

items related to a change in accounting principle;

 

  •  

items related to financing activities;

 

  •  

expenses for restructuring or productivity initiatives;

 

  •  

other non-operating items;

 

  •  

items related to acquisitions;

 

  •  

items attributable to the business operations of any entity acquired by the
Company during the Plan Year;

 

  •  

items related to dispositions;

 

  •  

items related to discontinued operations that do not qualify as a segment of a
business under GAAP;

 

  •  

items related to impairment of indefinite-lived intangible assets;

 

  •  

items related to impairment of long-lived assets and related charges;

 

  •  

items related to the discontinuation or revision of an objective index to which
performance is compared; and

 

  •  

share-based compensation expense.

The amount of any objectively determinable adjustment made pursuant to this
Section 2.3 shall be determined in accordance with GAAP to the extent
applicable.

SECTION 2.4 — Award Limit. The maximum aggregate amount that may be earned by a
Participant under this Plan during any Plan Year with respect to Bonus Awards
granted hereunder shall not exceed $5,000,000.

SECTION 2.5 — Other Incentive Awards. The Plan shall not be the exclusive means
for the Committee to award incentive compensation to Participants. No employee
of the Company or any Subsidiary has a guaranteed right to any discretionary
bonus as a substitute for a Bonus Award under this Plan in the event that
Performance Goals are not met or that the Company’s shareholders fail to approve
or reapprove the Plan.



--------------------------------------------------------------------------------

ARTICLE III.

Payment of Bonus Award

SECTION 3.1 — Form of Payment. Each Participant’s Bonus Award shall be paid in
cash, subject to any applicable tax or other withholding.

SECTION 3.2 — Certification; Timing of Payment.

(a) Prior to the payment of any Bonus Award, the Committee shall certify in
writing the level of performance attained (relative to the applicable
Performance Goals determined pursuant to Section 2.2 (including any adjustments
under Section 2.3)) for the Performance Period to which such Bonus Award
relates. The Bonus Award for each Participant shall be determined by applying
the bonus formula approved by the Committee pursuant to Section 2.2 to the level
of actual performance that has been certified by the Committee.

(b) Bonus Award payments shall be made following the close of the Performance
Period as soon as practicable after the review and certification by the
Committee of the applicable performance upon which the Bonus Award payment is
based.

(c) Bonus Award payments are not intended to constitute a deferral of
compensation subject to Section 409A of the Code and are intended to satisfy the
“short-term deferral” exemption under the Treasury Regulations pursuant to
Section 409A of the Code. Subject to subsection 3.2(b), and to the extent
necessary to cause the Bonus Award to satisfy the “short-term deferral”
exemption under the Treasury Regulations pursuant to Section 409A of the Code, a
Bonus Award payment shall be made not later than the later of (i) the fifteenth
day of the third month following the Participant’s first taxable year in which
the Bonus Amount is no longer subject to a substantial risk of forfeiture, or
(ii) the fifteenth day of the third month following the Company’s first taxable
year in which the Bonus Award is no longer subject to a substantial risk of
forfeiture. Each payment and benefit payable under this Plan is intended to
constitute a separate payment for purposes of Section 1.409A-2(b)(2) of the
Treasury Regulations.

(d) Notwithstanding anything to the contrary in this Plan, if at the time of a
Participant’s termination of employment with the Company the Participant is a
“specified employee” as defined in Section 409A of the Code, as determined by
the Company in accordance with Section 409A of the Code, to the extent that the
payments or benefits under this Plan are subject to Section 409A of the Code and
the delayed payment or distribution of all or any portion of such amounts to
which such Participant is entitled under this Plan is required in order to avoid
a prohibited distribution under Section 409A(a)(2)(B)(i) of the Code, then such
portion shall be paid or distributed to the Participant during the thirty
(30) day period commencing on the earlier of (x) the date that is six (6) months
following Participant’s termination of employment with the Company, (y) the date
of Participant’s death, or (z) the earliest date as is permitted under
Section 409A of the Code.

SECTION 3.3 — Negative Discretion. The Committee may, in its discretion, reduce
or eliminate the Bonus Amount otherwise payable to any Participant under a Bonus
Award. Any such reduction or elimination may be made based on such objective or
subjective determinations as the Committee determines appropriate. The Committee
shall have no discretion to increase the amount of a Participant’s Bonus Award
as determined under the applicable bonus formula.

SECTION 3.4 — Terminations. Except as otherwise provided by the Committee, in
its discretion, if a Participant’s employment with the Company and the
Subsidiaries is terminated for any reason other than death or disability prior
to payment of any Bonus Award, all of the Participant’s rights under the Plan
shall terminate and the Participant shall not have any right to receive any
further payments with respect to any Bonus Award granted under the Plan. The
Committee may, in its discretion, determine what portion, if any, of the
Participant’s Bonus Award under the Plan shall be paid if the Participant’s
employment has been terminated by reason of death or disability.



--------------------------------------------------------------------------------

ARTICLE IV.

Administration

SECTION 4.1 — Committee.

(a) The Committee shall consist solely of two or more Directors appointed by and
holding office at the pleasure of the Board, each of whom constitutes an
“outside director” within the meaning of Section 162(m)(4)(C) of the Code and
the Treasury Regulations thereunder.

(b) Appointment of Committee members shall be effective upon acceptance of
appointment. Committee members may resign at any time by delivering written
notice to the Board. Vacancies in the Committee shall be filled by the Board.

SECTION 4.2 — Duties and Powers of Committee. It shall be the duty of the
Committee to conduct the general administration of the Plan in accordance with
its provisions. The Committee shall have the power to interpret the Plan, and to
adopt such rules for the administration, interpretation and application of the
Plan as are consistent therewith and to interpret, amend or revoke any such
rules. In its absolute discretion, the Board may at any time and from time to
time exercise any and all rights and duties of the Committee under the Plan,
except with respect to matters which under Section 162(m) of the Code are
required to be determined in the sole and absolute discretion of the Committee.

SECTION 4.3 — Determinations of the Committee or the Board. All actions taken
and all interpretations and determinations made by the Committee or the Board in
good faith shall be final and binding upon all Participants, the Company and all
other interested persons. No members of the Committee or the Board shall be
personally liable for any action, inaction, determination or interpretation made
in good faith with respect to the Plan or any Bonus Award, and all members of
the Committee and the Board shall be fully protected by the Company in respect
of any such action, determination or interpretation.

SECTION 4.4 — Majority Rule; Unanimous Written Consent. The Committee shall act
by a majority of its members in office. The Committee may act either by majority
vote at a meeting or by a memorandum or other written instrument signed by all
of the members of the Committee.

ARTICLE V.

Other Provisions

SECTION 5.1 — Qualified Performance Based Compensation. Bonus Awards under the
Plan are intended to qualify as performance-based compensation as described in
Section 162(m)(4)(C) of the Code and the Treasury Regulations thereunder.
Notwithstanding any other provision of the Plan, any Bonus Award granted under
this Plan shall be subject to any additional limitations set forth in
Section 162(m) of the Code (including any amendment to Section 162(m) of the
Code) or any regulations or rulings issued thereunder that are requirements for
qualification as performance-based compensation as described in
Section 162(m)(4)(C) of the Code, and the Plan shall be deemed amended to the
extent necessary to conform to such requirements.

SECTION 5.2 — Amendment, Suspension or Termination of the Plan. This Plan may be
wholly or partially amended or otherwise modified, suspended or terminated at
any time or from time to time by the Board or the Committee. However, with
respect to any outstanding Bonus Awards which the Committee determines should
constitute qualified performance-based compensation as described in
Section 162(m)(4)(C) of the Code and the Treasury Regulations thereunder, no
such amendment, modification, suspension or termination of the Plan may modify
the Performance Goals (or adjustments) applicable to such Bonus Award, increase
the maximum amount payable with respect to such Bonus Award, or otherwise modify
such Bonus Award, to the extent such



--------------------------------------------------------------------------------

modification would cause the Bonus Award to fail to constitute qualified
performance-based compensation. To the extent required under applicable law,
including Section 162(m) of the Code, amendments and modifications to the Plan
shall be subject to stockholder approval.

SECTION 5.3 — Effective Date. This Plan shall be effective as of January 1, 2013
(the “Plan Effective Date”), subject to shareholder approval. The Committee may
grant Bonus Awards under the Plan at any time on or after the Plan Effective
Date; provided, however, that no Bonus Award payment shall be made prior to the
approval of the Plan in accordance with Section 5.4.

SECTION 5.4 — Approval of Plan by Shareholders.

(a) This Plan shall be submitted for the approval of the Company’s shareholders
at the annual meeting of shareholders to be held in 2013. In the event that this
Plan is not so approved, this Plan shall cease to be effective and no payment
shall be made with respect to any Bonus Award granted under the Plan.

(b) This Plan shall be subject to reapproval by the shareholders of the Company
not later than the first shareholder meeting that occurs in the fifth year
following the year in which the shareholders last approved this Plan, as
required under the Treasury Regulations pursuant to Section 162(m) of the Code.
In the event that this Plan is not so reapproved, no further Bonus Awards shall
be granted under this Plan on or after the date of such shareholder meeting and
any outstanding Bonus Award shall be paid in accordance with the terms and
conditions of this Plan and such Bonus Award.

SECTION 5.5 — Tax Withholding. The Company shall have the authority and the
right to deduct or withhold, or require a Participant to remit to the Company,
an amount sufficient to satisfy federal, state, local and foreign taxes required
by law to be withheld with respect to any taxable event concerning a Participant
arising in connection with a Bonus Award granted under this Plan.

SECTION 5.6 — Forfeiture and Clawback Provisions. The Committee may provide that
any Bonus Awards paid under the Plan shall be subject to the provisions of any
clawback policy implemented by the Company, including, without limitation, any
claw-back policy adopted to comply with the requirements of the Dodd-Frank Wall
Street Reform and Consumer Protection Act and any rules or regulations
thereunder, to the extent set forth in such clawback policy.

SECTION 5.7 — Miscellaneous.

(a) In no event shall the Company be obligated to pay to any Participant a Bonus
Award for a Performance Period by reason of the Company’s payment of a Bonus
Award to such Participant in any other Performance Period.

(b) The rights of Participants under the Plan shall be unfunded and unsecured.
Amounts payable under the Plan are not and will not be transferred into a trust
or otherwise set aside. Neither the Company nor any Subsidiary shall not be
required to establish any special or separate fund or to make any other
segregation of assets to assure the payment of any Bonus Award under the Plan.

(c) Bonus Awards payable under the Plan are intended to satisfy and shall be
interpreted in a manner that satisfies any applicable requirements as qualified
“performance-based compensation” within the meaning of Section 162(m)(4)(C) of
the Code and the Treasury Regulations thereunder. Any provision, application or
interpretation of the Plan that is inconsistent with this intent shall be
disregarded.

(d) Nothing contained herein shall be construed as a contract of employment or
deemed to give any Participant the right to be retained in the employ of the
Company or any Subsidiary, or to interfere with the rights of the Company or any
Subsidiary to discharge any individual at any time, with or without cause, for
any reason or no reason, and with or without notice except as may be otherwise
agreed in writing.



--------------------------------------------------------------------------------

(e) No rights of any Participant to payments of any amounts under the Plan shall
be sold, exchanged, transferred, assigned, pledged, hypothecated or otherwise
disposed of other than by will or by laws of descent and distribution, and any
such purported sale, exchange, transfer, assignment, pledge, hypothecation or
disposition shall be void.

(f) Any provision of the Plan that is prohibited or unenforceable shall be
ineffective to the extent of such prohibition or unenforceability without
invalidating the remaining provisions of the Plan.

(g) The Plan and the rights and obligations of the parties to the Plan shall be
governed by, and construed and interpreted in accordance with, the law of the
State of California (without regard to principles of conflicts of law).